Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a ball bearing pusher assembly in combination with all the claimed features and particularly having: in independent claim 1, a fixed spring pin coupled to the pusher body, wherein the fixed spring pin is a slotted spring pin; and a sealed ball bearing having an outer cylindrical surface and an inner cylindrical surface fixedly coupled to the fixed spring pin, wherein the sealed ball bearing provides rotational movement between the fixed spring pin and along a path of the tray component; and a first projection and a second projection, wherein each of the first projection and the second projection is located separately from the sealed ball bearinq, wherein each of the first projection and the second projection is configured to receive a track of the tray component; in independent claim 18, the ball bearing pusher assembly including a pusher body having a first pin support, a second pin support, a first projection, and a second projection, wherein each of the first projection and the second projection moveably retain the track, a spring pin fixedly coupled to the first pin support and the second pin support, wherein the spring pin is a slotted spring pin, Page 5 of 12Application No. 16/227,040 Response Dated February 10, 2021 Reply to Office Action of December 10, 2020 a first sealed steel ball bearing having a first outer cylindrical surface and a first inner cylindrical surface fixedly coupled to the slotted in independent claim 21,  a pusher body including a first pin support and a second pin support; a slotted spring pin fixedly coupled to the first pin support and the second pin support; a first sealed ball bearing having a first outer cylindrical surface and a first inner cylindrical surface fixedly coupled to the slotted spring pin, wherein the first sealed ball bearing provides rotational movement between the slotted spring pin  along a path of the tray component; a second sealed ball bearing having a second outer cylindrical surface and a second inner cylindrical surface fixedly coupled to the fixed spring pin, wherein the second sealed ball bearing provides rotational movement between the slotted spring pin  along a second path of the tray component; and a first projection and a second projection, wherein each of the first projection and the second projection is configured to movably receive the track, wherein the first projection, the second projection, and the track guide movement of the ball bearing pusher assembly with respect to the tray component upon deformation and resilience of the spring, wherein each of the first projection and the second projection is located separately from the first sealed ball bearinq and the second sealed ball bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The replacement drawing sheet received on 2/10/2021 is approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
Khc